DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/20 is being considered by the examiner.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities:
Regarding para [0064] of the specification, it appears that the spec discloses “the mass centre F” and “intermediate planes F”.  It appears that the drawings to which the intermediate plane F is referring to (Fig. 6A) does not show a plane “F”.  Rather, it appears to show planes A-D.  Therefore, it is unclear whether this (intermediate plane F) is a typo since the only label of “F” is to the mass center of the beam.
Appropriate correction is required.

Claim Objections
Claims 1, 6 are objected to because of the following informalities:  
Re claim 1, in line 20, replace “identifying the cross-section” with “identifying a cross-section”.
Re claim 1, in line 21, replace “the interaction” with “an interaction”.
Re claim 6, in line 21, replace “the means” with “the comparing means” 
Re claim 6, in line 24, replace “the intersection” with “an intersection”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, the claim recites the limitation “composing the digital signals produced by the couples of detecting elements of said plurality, by identifying the cross-section (S1) of the beam of electric charges, resulting from the intersection of the half-areas, to which the mass center (F) of the beam electric charges belongs”.  It is unclear what is meant by the term “composing the digital signals”.  As best understood by examiner, the term “composing” is interpreted as producing or creating. From the specification and figures, it seems the producing of the digital signals is done by the comparing means.  The claim previously recites that digital signals are obtained in line 13 therefore it is unclear how the digital signals are composed when they are already created.  It is unclear whether the term “composing the digital signals” is meant to be interpreted as “processing the digital signals”.   It is also unclear whether the composing is accomplished by identifying a cross section as appears to be recited in the claim or whether a cross section to which the charges belong is identified based on the composing of digital signals.
Regarding claim 6, the claim also recites similar limitations as that of claim 1 and is therefore also rejected under 35 U.S.C. 112(b) for same reasons as that of claim 1.
Claims 2-5 and 7-14 are dependent on claim 1 and 6 respectively and therefore inherit its deficiencies. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 6, in line 13, discloses “a comparing means…configured to produce a digital signal” and is therefore interpreted under 35 USC 112(f).  Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 1-14, the closest prior art appears to be:
Nakagawa, EP 0402124 which discloses an apparatus for detection the position of a charged particle by waveform components indicative of passage of the charged particle. 
Solar et al., US 20090295365 discloses an accelerator of elementary particles, having multiple accelerator electrodes to measure position of the accelerated particles. 
Reisgen et al., US 20150083928 discloses a method for determining beam parameters of a charge carrier beam. 
The prior art does not disclose or suggest: “comparing the signals produced by each detecting element, by obtaining a digital signal showing the greater proximity of the mass center to one or to the other detecting element (2) of the couple, showing whether the mass center belongs or does not belong to one of the half-areas corresponding to one or the other detecting element (2) of the couple, or whether the mass center belongs to said intermediate plane; composing the digital signals produced by the couples of detecting elements ofsaid plurality, by identifying the cross-section (S1) of the beam of electric charges, resulting from the intersection of the half-areas, to which the mass center (F) of the beam electric charges belongs” in combination with all the limitations of claim 1.
Claims 2-5 are dependent on claim 1 and are therefore also allowable.
The prior art does not disclose or suggest: “comparing means, connected, for each couple of detecting elements (2), to the transmission lines (10) of the respective detecting elements (2),
configured to produce a digital signal showing a greater proximity of the mass center to one or to the other detecting element of the couple, showing whether the mass center belongs or does not belong to one of the half-areas (II, II-) corresponding to one or the other detecting element (2) of the couple, or whether the mass center belongs to said intermediate plane; a processor (11) 
Claims 7-14 are dependent and are therefore also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FEBA POTHEN/Examiner, Art Unit 2868